DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present office action is a second Non-final Office Action in view of the inadvertent misplacement of claims 19, 20, and 22 under the rejection heading for claim 1 rather than for the rejection heading for claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (DE 102018103519) in view Foege et al. (US 2019/0195293; hereinafter “Foege”).

Claim 1
Schneider discloses a clutch system operably coupled to a vehicle power generator (8, 48, 49), said clutch system (e.g., 9, 72) comprising:
a first clutch member (16-18, 86, 87) for transmitting torque from the vehicle power generator (8), said first clutch member (16-18, 86, 87) comprising: 
a first clutch element (16-18) having a first surface, and 
a first friction material (86, 87) disposed on said first surface, and 
a second clutch member (12-15, 24-26) for transmitting torque from the vehicle power generator (8) and configured to engage said first clutch member (16-18, 24-26), said second clutch member comprising: 
a second clutch element (12-15) having a second surface, and 
a second friction material (24-26) on the second surface (See second to last paragraph), and 
wherein said first friction material and said second friction material may be the same or different since this covers any combination of friction materials; and 
wherein said first friction material is configured to be engaged with said second friction material during operation of the vehicle power generator (8) (see FIG. 7 illustrating these surfaces all engaging one another; and see FIG. 1 illustrating the clutch connected to the generator). 
As noted by Applicant, Schneider does not disclose any details of the friction coatings, and therefore Schneider does not disclose that a resin is present in the first friction material or the second friction material. 
Foege discloses that a friction coating for a steel clutch disc may include resin (see paragraph [0029] disclosing a resin-bonded coating as one option). It would have been obvious to one having ordinary skill in the art to have modified Schneider to have including resin for the friction coating material since this is a simple substitution of one known, generic, friction material for another known, specific, friction material, and would for example provide good heat resistance, flexibility, and/or wear.

Claim 2 
Schneider discloses wherein at least one of said first clutch element and said second clutch element is comprised of steel (page 6 of machine translation, fourth full paragraph).

Claim 3 
Schneider discloses wherein at least one of said first friction material and said second friction material is free of steel (page 6 of machine translation, third full paragraph disclosing that the plates may be solid material that may be plastic or ceramic). 

Claim 8 
Schneider discloses a vehicle transmission system operably coupled to a vehicle power generator (8, 48, 49), said vehicle transmission system comprising: a vehicle transmission (40) coupled to the vehicle power generator (8); and a clutch system (9 and/or 72) operably coupled to said vehicle transmission (40), said clutch system comprising: e a first clutch member (16-18, 86, 87) for transmitting torque from the vehicle power generator (8), said first clutch member (16-18, 86, 87) comprising: o a first clutch element (16-18) having a first surface, and a first friction material (86, 87) disposed on said first surface, and a second clutch member (12-15, 24-26) for transmitting torque from the vehicle power generator (8) and configured to engage said first clutch member (16-18, 24-26), said second clutch member comprising: a second clutch element (12-15) having a second surface, and o a second friction material (24-26) on the second surface (See second to last paragraph), and wherein said first friction material and said second friction material may be the same or different since this covers any combination of friction materials; and wherein said first friction material is configured to be engaged with said second friction material during operation of the vehicle power generator (8) (see FIG. 7 illustrating these surfaces all engaging one another; and see FIG. 1 illustrating the clutch connected to the generator). 

Claim 9 
Schneider discloses wherein at least one of said first clutch element and said second clutch element is comprised of steel (page 6 of machine translation, fourth full paragraph). 

Claim 10 
Schneider discloses wherein at least one of said first friction material and said second friction material is free of steel (page 6 of machine translation, third full paragraph disclosing that the plates may be solid material that may be plastic or ceramic). 

Claim 11 
Schneider discloses wherein at least one of said first friction material and said second friction material (86-87) is a single-layer friction material since only one is listed.


Claim 14
Schneider discloses wherein said clutch system is free of steel separator plates since no separator plates are used in Schneider.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Foege as set forth in the rejection of claim 1, in view of Basu et al. (US 2011/0272238; hereinafter “Basu”).

Claim 4
Schneider does not disclose wherein at least one of said first friction material and said second friction material is comprised of a paper material. However, it is well known to provide the friction materials of paper. For example, Basu discloses that a friction material (28) on a clutch plate (16) may be paper (see paragraph [0020] and FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider to include a paper friction material as the friction surface or on the clutch plate core in order to provide for example high temperature resistance and long durability.

Claim 5
Schneider does not disclose wherein at least one of said first friction material and said second friction material is a double-layer friction material. However, it is well known to provide layered friction materials for clutch plates. For example, Basu discloses that a friction material may include two layers (34 and 36) (see FIG. 3A). ). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider to include a double-layer friction material as the friction surface or on the clutch plate core in order to provide a combination of desirable characteristics rather than relying on characteristics of one friction material, and in the case of the layers in Basu can vary surface roughness with varying temperature.

Claims 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Foege as set forth in the rejection of claim 1, in view of Pfeifer (WO 2005/073584).

Claim 6
Schneider does not disclose wherein said first clutch element is a first cone and said first surface is an outer conical surface such that said first friction material is disposed on said outer conical surface. However, Pfeifer discloses a clutch pack with multiple clutch plates where the plates are all conical, including all friction surfaces which engage one another (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider so that the clutch plates were conical since this is a simple substitution of one shape for the clutch plates for another to yield predictable results (see MPEP 2141) and in this case would provide a smaller clutch for transmitting the same torque and/or less noise.



Claim 7
Schneider as modified to be conical discloses wherein said second clutch element is a second cone and said second surface is an inner conical surface such that said second friction material is disposed on said inner conical surface since all friction surfaces including the inner surfaces are conical in Pfeifer and as modified based on Pfeifer.

Claim 15
Schneider does not disclose wherein said first clutch element is a first cone and said first surface is an outer conical surface such that said first friction material is disposed on said outer conical surface. However, Pfeifer discloses a clutch pack with multiple clutch plates where the plates are all conical, including all friction surfaces which engage one another (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider so that the clutch plates were conical since this is a simple substitution of one shape for the clutch plates for another to yield predictable results (see MPEP 2141) and in this case would provide a smaller clutch for transmitting the same torque and/or less noise.

Claim 16
Schneider as modified to be conical discloses wherein said second clutch element is a second cone and said second surface is an inner conical surface such that said second friction material is disposed on said inner conical surface since all friction surfaces including the inner surfaces are conical in Pfeifer and as modified based on Pfeifer.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Foege as set forth in the rejection of claim 8, in view of Toya et al. (US 2007/0295574; hereinafter “Toya”).

Claim 11
Assuming arguendo Schneider is interpreted as not disclosing wherein at least one of said first friction material and said second friction material is a single-layer friction material, Toya discloses a friction material (21 or 22) that is a single layer (any of FIGS. 2-4). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider so that the friction material were a single layer in order to simplify construction of the clutch plate.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Foege as set forth in the rejection of claim 8, in view of Tung et al. (US 2009/0321210; hereinafter “Tung”).

Claim 12
Schneider does not disclose wherein at least one of said first friction material and said second friction material is a triple-layer friction material. However, Tung discloses wherein at least one of said first friction material and said second friction material is a triple-layer friction material (see FIG. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider to include one of the friction materials as a triple or more layer friction material in order to help guard against instances of shudder, wear, and noise. It is noted that the layers (44, 48) are bonding material and the layers of friction material may alternatively be interpreted as only (50, 46, and 42).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Foege as set forth in the rejection of claim 8, in view of Bernhardt et al. (US 2019/0048954). 

Claim 13 
Schneider does not disclose wherein said clutch system is a wet clutch system. However, Berhardt discloses wherein said clutch system is a wet clutch system (see e.g., Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider to be a wet clutch in order to reduce heat generation and/or vibration and noise.

Claims 17, 18, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Miyoshi (US 7,059,459) and Foege. 



Claim 17 
Schneider discloses a clutch system operably coupled to a vehicle engine (38), said clutch system (e.g., 9, 72) comprising: 
a first clutch plate (16-18, 86, 87) for transmitting torque from the vehicle engine (38), said first clutch plate (16-18) comprising: 
a first core plate (16-18), and 
a (recited second) friction material (86, 87) disposed on said first side of the first core plate, and
a second clutch plate (12-15, 24-26) for transmitting torque from the vehicle engine (38) and configured to engage said first clutch plate (16-18, 86, 87), said second clutch member comprising: 
a second core plate (12-15), and 
a (recited third) friction material (24-26) on a first side of the second core plate (see second to last paragraph), and
wherein friction materials may be the same or different since this covers any combination of friction materials; and
wherein the friction material of the first clutch plate is configured to be engaged with the friction material of the second clutch plate during operation of the vehicle power generator (8) (see FIG. 7 illustrating these surfaces all engaging one another; and see FIG. 1 illustrating the clutch connected to the generator).
Schneider does not disclose a second friction material disposed on a second side of said first core plate opposite said first side of said first core plate, a fourth friction material disposed on a second side of said second core plate opposite said first side of said second core plate, wherein said first friction material, said second friction material, said third friction material, and said fourth friction material may be the same or different; and wherein said second friction material is configured to be engaged with said third friction material during operation of the vehicle engine.
However, Miyoshi discloses that a clutch pack may include friction materials on both sides of both the inner and outer clutch plates (see FIG. 2 illustrating material 75, 43 on both sides of an inner plate 41 and material 55, 23 on both sides of outer plate 21). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider so that both the inner and outer clutch plates included a friction material on both sides thereof in order to prevent warping and/or to allow for internal grooves for heat dissipation.
As noted by Applicant, Schneider does not disclose any details of the friction coatings, and therefore Schneider does not disclose that a resin is present in the first friction material or the second friction material. 
Foege discloses that a friction coating for a steel clutch disc may include resin (see paragraph [0029] disclosing a resin-bonded coating as one option). It would have been obvious to one having ordinary skill in the art to have modified Schneider to have including resin for the friction coating material of any or all of the friction discs since this is a simple substitution of one known, generic, friction material for another known, specific, friction material, and would for example provide good heat resistance, flexibility, and/or wear.

Claim 18
Schneider as modified discloses wherein at least one of said first core plate and said second core plate is comprised of steel (see Schneider, page 6 of machine translation, fourth full paragraph; see also Miyoshi, paragraphs [0036] and [0038)).

Claim 19
Schneider discloses wherein at least one of said first friction material, said second friction material, said third friction material and said fourth friction material is free of steel (page 6 of machine translation, third full paragraph disclosing that the plates may be solid material that may be plastic or ceramic).

Claim 21
Schneider as modified discloses wherein at least one of said first friction material, said second friction material, said third friction material and said fourth friction material is a single- layer friction material (see FIG. 2 of Miyoshi).

Claim 23
Schneider discloses wherein said clutch system is free of steel separator plates since no separator plates are disclosed.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Miyoshi and Foege as set forth in the rejection of claim 17, in view of Basu et al. (US 2011/0272238; hereinafter “Basu”).

Claim 20
Schneider does not disclose wherein at least one of the friction materials is comprised of a paper material. However, it is well known to provide the friction materials of paper. For example, Basu discloses that a friction material (28) on a clutch plate (16) may be paper (see paragraph [0020] and FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider to include a paper friction material as the friction surface or on the clutch plate core in order to provide for example high temperature resistance and long durability.

Claim 22
Schneider does not disclose wherein at least one of said first friction material, said second friction material, said third friction material and said fourth friction material is a double- layer friction material. However, it is well known to provide layered friction materials for clutch plates. For example, Basu discloses that a friction material may include two layers (34 and 36) (see FIG. 3A). ). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider to include a double-layer friction material as the friction surface or on the clutch plate core in order to provide a combination of desirable characteristics rather than relying on characteristics of one friction material, and in the case of the layers in Basu can vary surface roughness with varying temperature.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments overcome the prior claim objection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659